Citation Nr: 1207052	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for undiagnosed illness, claimed as fatigue/nerves.

2.  Entitlement to service connection for a neurologic disability, to include as due to undiagnosed illness, claimed as fatigue/nerves.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's November 2007 claim to reopen the issues of service connection for conditions he asserted as due to his Southwest Asia service was denied as a claim for fatigue/nerves in the March 2008 rating decision.  In his March 2009 notice of disagreement, the Veteran described a combat mission during his Southwest Asia service.  Although the RO took this to be an informal claim for an acquired psychiatric disability, careful review of the letter reflects that the Veteran's description of the mission was an attempt to establish that he was, in fact, in combat such that his claim should be considered under 38 U.S.C.A. § 1154.  Accordingly, the claim has been reframed as one for a neurologic disability, to include as due to undiagnosed illness, claimed as fatigue/nerves.

The issue of entitlement to service connection for a neurologic disability, to include as due to undiagnosed illness, claimed as fatigue/nerves is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for undiagnosed illness, claimed as fatigue/nerves, and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final January 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for undiagnosed illness, claimed as fatigue/nerves.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for undiagnosed illness, claimed as fatigue/nerves, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108].  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for fatigue/nerves in January 2006, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that no chronic disability existed, and that no chronic symptomatology had been demonstrated to last more than 6 months such that compensation could be considered under the Persian Gulf War Veterans' Benefits Act.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 2006 rating decision that addresses these bases.  

Evidence submitted and obtained since the January 2006 rating decision includes private treatment records dated from 2001 through 2003, a July 1997 letter from the Department of Defense (DOD) to the Veteran regarding potential chemical exposure during his service in Southwest Asia, VA examination reports dated in October 2009 and November 2009, VA outpatient treatment records dated from February 2008 to February 2009 and January 2010 to July 2010, and the Veteran's statements as to his overseas chemical exposure within his July 2009 notice of disagreement.  

This evidence addresses the basis of the prior final denial and raises a reasonable possibility of substantiating the Veteran's claim.  The July 1997 DOD letter confirms that the Veteran's unit was exposed to chemicals, albeit at an unknown level, and the VA examination reports address, to some degree, the etiology of the Veteran's claimed symptoms, his assertions of which are considered credible for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  

This evidence is new as it had not been previously considered by VA and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for fatigue/nerves since the January 2006 rating decision, and the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for undiagnosed illness, claimed as fatigue/nerves, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran asserts that as a result of his Southwest Asia service, during which he was exposed to depleted uranium and other toxins, he experiences abnormally high levels of uranium in his blood, memory problems, visual disturbances, light sensitivity, headaches, muscle twitches, fatigue, rashes, and other neurologic symptoms.  The medical evidence of record, both VA and private, reflects evidence of abnormal brain activity as well as abnormal laboratory blood tests.  However, the Veteran was also involved in a motorcycle accident in the early 1990s after his military service which, by his report to the November 2009 VA neurological disorders examiner, resulted in a head injury.

Neither the October 2009 VA Gulf War Guidelines examination nor the November 2009 VA neurological disorders examination addressed whether the majority of the Veteran's claimed symptoms were attributable to a diagnosed disability, or constituted undiagnosed illness.  Further, neither provided an opinion as to the relationship of those symptoms to service, to include his in-service toxin exposure, or to the motorcycle accident.  Indeed, the October 2009 VA Gulf War Guidelines examiner did not have access to the Veteran's claims file prior to or at the examination, thus depriving him of a close review of the Veteran's medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For these reasons, a new examination must be conducted and a sufficient nexus opinion obtained.  

The Veteran did not report for the examination scheduled for May 2011, and has not offered an explanation for his absence.  38 C.F.R. § 3.655.  However, the examinations conducted in 2009 remain inadequate for the reasons stated above, and when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issue of entitlement to service connection for a neurologic disability, to include as due to undiagnosed illness, claimed as fatigue/nerves is REMANDED for the following actions:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, indicate that they are aware that he was involved in a motorcycle accident in either 1992 or 1995 for which he received treatment, and ask that he either forward the records of that treatment, or authorize VA to obtain them.  Based on the Veteran's response, attempt to procure copies of all relevant records, and document all attempts to secure this evidence in the claims file.  If the records are unavailable, notify the Veteran, identify the specific records the RO is unable to obtain, briefly explain the efforts that the RO made to obtain those records, and describe any further action to be taken by the RO with respect to the claim.  Give the Veteran an opportunity to respond.

2.  After the records documenting treatment for the Veteran's post-service motor vehicle accident have been obtained or determined to be unavailable, schedule the Veteran for a VA examination with an examiner with appropriate expertise in neurology.  Ask that he or she review the claims file, to include the July 1997 DOD letter and any records relating to the Veteran's post-service motor vehicle accident, and interview the Veteran as to the onset, frequency, and duration of his symptoms.

Thereafter, the examiner should provide an opinion as to the etiology of the Veteran's neurologic complaints.  Specifically, the examiner should state whether the neurologic complaints are attributable to a known diagnosis or cause, to include the post-service motor vehicle accident.  If so, the examiner should identify the diagnosis and provide an opinion complete with rationale as to that attribution.  

If not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neurologic complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service from October 1990 to April 1991.  The examiner should also provide a complete rationale for any opinion stated.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


